DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 11 and 15 are objected to because of the following informalities: “thickness” is used for dimensions in both vertical (claim 11, thickness of the first erase gate electrode) and horizontal (claim 15, thicknesses of first and second channel layer regions) directions in different claims. In light of the specification, this is interpretable. However, a person of ordinary skill in the art may be unclear whether the thicknesses recited in claim 15 are in a direction parallel or perpendicular to the surface, and thus unclear whether claim 15 adds a new limitation when claim 1 already recites “wherein a length of the second channel region is shorter than a length of the first channel region”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US20190393242A1) hereafter referred to as Kim ‘242 in view of Shimizu et al. (US10629613B1) hereafter referred to as Shimizu ‘613 and further in view of Kim et al. (US20200365614A1) hereafter referred to as Kim ‘614.
Regarding claim 1, Kim ‘242 teaches “A semiconductor device (Kim ‘242: [0023]) comprising: 
gate electrodes spaced apart from each other on a substrate and stacked in a direction perpendicular to an upper surface of the substrate (Kim ‘242: CG and SG stacked parallel with substrate, Figs. 2A-2B, [0037-38, 100]); 

    PNG
    media_image1.png
    715
    507
    media_image1.png
    Greyscale
insulating layers alternately stacked with the gate electrodes (Kim ‘242: IL1 Figs. 2A-2B, [0037-38]); and 
channel structures that extend through the gate electrodes and the insulating layers (Kim ‘242: see ML and PL extending through gate and insulating layer in Figs. 2A-2B, [0023]), 
wherein ones of the channel structures comprise a channel insulating layer (Kim ‘242: CO Figs. 2A-2B, [0048]), a pad layer on the channel insulating layer (Kim ‘242: DP Figs. 2A-2B,  [0047]), and a channel layer on a side surface of the channel insulating layer and on at least a portion of a side surface of the pad layer (Kim ‘242: CH Figs. 2A-2B, [0049]), 
wherein the channel layer comprises a first channel region (Kim ‘242: SE1A Figs. 2A-2B, [0049]) and a second channel region (Kim ‘242: SE1B and SE2 Figs. 2A-2B, [0049]), wherein a length of the second channel region is shorter than a length of the first channel region (Kim ‘242: see proportions of P1 vs stack height in Figs. 2A-2B and 3A-3C), 
…, 
and the pad layer comprises a semiconductor material doped with a second conductivity type impurity (Kim ‘242: n-type doped pad layer DP Figs. 1-2B [0047]) that is different from the first conductivity type impurity, and 
… a first erase gate electrode that is in an uppermost portion of the gate electrodes (Kim ‘242: SG1 Fig. 2A-2B).”
Kim ‘242 does not teach the following portions “… wherein the second channel region comprises a semiconductor material doped with a first conductivity type impurity, the first channel region comprises a semiconductor material having an impurity concentration lower than an impurity concentration in the second channel region …” 
and “… wherein a height level of a lower surface of the second channel region is lower than a height level of a lower surface of a first erase gate electrode that is in an uppermost portion of the gate electrodes.”
However, Shimizu ‘613 teaches a similar memory device “… wherein the second channel region comprises a semiconductor material doped with a first conductivity type impurity (Shimizu ‘613: p-doped region 602  Fig. 20A-B [col. 5 lines 58-67]), the first channel region comprises a semiconductor material having an impurity concentration lower than an impurity concentration in the second channel region (Shimizu ‘613: lower concentration in first region from diffused boron, see concentration of boron fall away with distance  from source region 602 in Figs. 20A-20D depending on diffusion process [col. 28 line 35-col 30 line 16])…”
It would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kim ‘242 with the teachings of Shimizu ‘613. Shimizu suggests modifying the doping of the second channel region of Kim ‘242. Specifically, Shimizu suggests a modification wherein the second channel region comprises a semiconductor material doped with a first conductivity type impurity and the first channel region comprises a semiconductor material having an impurity concentration lower than an impurity concentration in the second channel region. This modification to the doping profile would have been obvious in order to optimize the generation of gate induced drain leakage (GIDL) current and reduce memory failures caused by higher voltages used for an erase operation (Kim ‘242: [0042-43]). 
The combination of Kim ‘242 modified by Shimizu ‘613 applied above does not teach 

    PNG
    media_image2.png
    876
    330
    media_image2.png
    Greyscale
“… wherein a height level of a lower surface of the second channel region is lower than a height level of a lower surface of a first erase gate electrode that is in an uppermost portion of the gate electrodes.”
However, Kim ‘614 teaches a similar memory device “…
wherein a height level of a lower surface of the second channel region is lower than a height level of a lower surface of a first erase gate electrode that is in an uppermost portion of the gate electrodes (Kim ‘614: source or drain gates may also be used to generate GIDL current [0036, 41-42], see 11C drain select electrodes in region 14C, Fig. 1B where the second channel region is a similar length as region 14C).” 
It would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kim ‘242 as modified by Shimizu ‘613 further with the teachings of Kim ‘614. Specifically, Kim ‘614 suggests modifying the memory device such that a height level of a lower surface of the second channel region is lower than a height level of a lower surface of the first erase gate electrode. This modification would have been obvious because it would increase the size of the channel region generating GIDL current for an erase operation (Kim ‘242: GIDL generating region C may extend lower than a third select gate, Fig. 2A-2B [0069]).

Regarding claim 2, the combination of Kim ‘242 as modified by the teachings of Shimizu ‘613 and Kim ‘614 as applied to claim 1 teaches “The semiconductor device of claim 1, wherein the second channel region comprises a semiconductor material doped with a p-type impurity (Shimizu ‘613: p-doped region 602 to generate GIDL current for an erase operation Fig. 20A-B [col. 5 lines 58-67]), and the pad layer comprises a semiconductor material doped with an n-type impurity (Kim ‘242: n-type doped pad layer DP Figs. 1-2B [0047]).”

Regarding claim 3, the combination of Kim ‘242 as modified by the teachings of Shimizu ‘613 and Kim ‘614 as applied to claim 1 teaches all the limitations introduced in parent claim 1.
The combination of Kim ‘242 as modified by the teachings of Shimizu ‘613 and Kim ‘614 as applied to claim 1 does not teach “…, wherein the impurity concentration in the second channel region is equal to or higher than an impurity concentration in the pad layer.”
However, Shimizu ‘613 further teaches “The semiconductor device of claim 1, wherein the impurity concentration in the second channel region is equal to or higher than an impurity concentration in the pad layer (Shimizu ‘613: sharp p-n junction needed to generate GIDL current for erase operation Figs. 20A-20D [col. 5 lines 58-67]).”
It would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kim ‘242 as modified by the teachings of Shimizu ‘613 and Kim ‘614 as applied to claim 1 further with the teachings of Shimizu ‘613. Specifically, Shimizu ‘613 suggests the impurity concentration in the second channel region is equal to or higher than an impurity concentration in the pad layer. It would have been obvious to modify relative dopant concentrations between the second channel region and the pad in order to reduce voltage required for the generation of GIDL current and so reduce memory failures caused by higher voltages used for an erase operation (Kim ‘242: [0042], Shimizu ‘613: [0066]).

Regarding claim 4, Kim ‘242 further teaches “The semiconductor device of claim 1, wherein at least a portion of the pad layer overlaps the first erase gate electrode in a direction parallel to the upper surface of the substrate (Kim ‘242: see horizontal overlap between DP and SG1 in Figs. 2A-2B [0042]).”

Regarding claim 5, Kim ‘242 further teaches “The semiconductor device of claim 1, wherein the second channel region is on the first channel region (Kim ‘242: see SE2 and SE1B on SE1A Figs. 2A-2B)”

Regarding claim 6, Kim ‘242 further teaches “The semiconductor device of claim 5, wherein at least a portion of the pad layer is disposed on the second channel region (Kim ‘242: see DP on SE2 Figs. 2A-2B)”

Regarding claim 7, Kim ‘242 further teaches “The semiconductor device of claim 1, wherein the gate electrodes further comprise a second erase gate electrode that is below the first erase gate electrode (Kim ‘242: SG1, SG2, Figs. 2A-2B [0069]).”

Regarding claim 8, Kim ‘614 further teaches “The semiconductor device of claim 7, wherein a height level of the lower surface of the second channel region is equal to or lower than a height level of a lower surface of the second erase gate electrode  (Kim ‘614: source or drain gates may also be used as gate electrodes [0036, 41-42], see two 11C drain select electrodes used to generate GIDL current for erase operation in region 14C where 14C is doped to correspond to the second channel region, Fig. 1B).”
It would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Kim’242 as modified by Shimizu ‘613 and Kim ‘614 applied to claim 7. Specifically, Kim ‘614 suggests modifying the height level of the lower surface of the second channel region to be equal to or lower than a height level of a lower surface of the second erase gate electrode. This modification would have been obvious because it would increase the size of the channel region generating GIDL current for an erase operation (Kim ‘242: GIDL generating region C may extend lower than a third select gate, Fig. 2A-2B [0069]).

Regarding claim 9, Kim ‘242 further teaches “The semiconductor device of claim 1, wherein at least a portion of the second channel region is between the first channel region and the pad layer in a direction parallel to the upper surface of the substrate (Kim ‘242: See SE2 Figs. 2A-2B [0055])”

Regarding claim 10, Kim ‘242 further teaches “The semiconductor device of claim 9, wherein at least a portion of the pad layer is on the second channel region (Kim ‘242: see DP on SE2 Figs. 2A-2B).”

Regarding claim 11, Kim ‘242 further teaches “The semiconductor device of claim 1, wherein a length of the second channel region in the direction perpendicular to the upper surface of the substrate is greater than a thickness of the first erase gate electrode (Kim ‘242: See P1 region channel thickness is SE1A+SE1B+SE2 which is greater than SE1A thickness in Fig. 2B [0056-57]).”

Regarding claim 12, Kim ‘242 further teaches “The semiconductor device of claim 1, wherein a height level of the lower surface of the second channel region is equal to a height level of an upper surface of the channel insulating layer (Kim ‘242: as applied to claim 1, second channel region consists of SE1B and SE2 and the lower surface is in direct contact with the upper surface of the insulating layer, see Figs. 2A-2B).”

Regarding claim 13, Kim ‘242 further teaches “The semiconductor device of claim 1, wherein the second channel region overlaps at least a portion of the side surface of the pad layer and a lower surface of the pad layer (Kim ‘242: see DP on SE2 Figs. 2A-2B).”

Regarding claim 14, Kim ‘242 further teaches “The semiconductor device of claim 13, wherein at least a portion of the pad layer is on the second channel region (Kim ‘242: see DP on SE2 Figs. 2A-2B).”

Regarding claim 15, Kim ‘242 further teaches “The semiconductor device of claim 13, wherein a thickness of the second channel region is greater than a thickness of the first channel region (Kim ‘242: See P1 region channel thickness is SE1A+SE1B+SE2 which is greater than SE1A thickness in Fig. 2B [0056-57]).”
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Kim ‘242, Shimizu ‘613, and Kim ‘614 applied to claim 13 to increase the thickness of the channel layer in a GIDL current generating area to increase the amount of GIDL current generated (Kim ‘614: [0037]).

Claims 16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘242 in view of Shimizu ‘613 and further in view of Kim ‘614.
Regarding claim 16, Kim ‘242 teaches “A semiconductor device (Kim ‘242: [0023]) comprising: 
gate electrodes spaced apart from each other on a substrate and stacked in a direction perpendicular to an upper surface of the substrate (Kim ‘242: CG and SG stacked parallel with substrate, [see {0100}] Fig. 1, [0037-38]); and 
channel structures that extend through the gate electrodes (Kim ‘242: see vertical channel extending through gate layers in Fig. 1, [0023]), 
wherein ones of the channel structures comprise a channel insulating layer (Kim ‘242: CO Fig. 1 and 2A-2B, [0048]), a pad layer on the channel insulating layer (Kim ‘242: DP Fig. 1 and 2A-2B,  [0047]), and a channel layer on a side surface of the channel insulating layer and on at least a portion of a side surface of the pad layer (Kim ‘242: CH Fig. 1 and 2A-2B, [0049]), 
wherein the channel layer comprises a first channel region on the side surface of the channel insulating layer (Kim ‘242: SE1A Fig. 2A-2B, [0049]), and a second channel region (Kim ‘242: SE1B and SE2 Fig. 2A-2B, [0049])  on the first channel region (Kim ‘242: see SE2 and SE1B on SE1A Figs. 2A-2B), 
(…), and the pad layer comprises a semiconductor material doped with a second conductivity type impurity that is different from the first conductivity type impurity (Kim ‘242: n-type doped pad layer DP Figs. 1-2B [0047]).
Kim ‘242 does not teach “…,
wherein the second channel region comprises a semiconductor material doped with a first conductivity type impurity, the first channel region comprises a semiconductor material having an impurity concentration lower than an impurity concentration in the second channel region, …”
However, Shimizu ‘613 teaches “…,
wherein the second channel region comprises a semiconductor material doped with a first conductivity type impurity (Shimizu ‘613: p-doped region 602 to generate GIDL current for an erase operation Fig. 20A-B [col. 5 lines 58-67]), the first channel region comprises a semiconductor material having an impurity concentration lower than an impurity concentration in the second channel region (Shimizu ‘613: lower concentration in first region from diffused boron, see concentration of boron fall away with distance  from source region 602 in Figs. 20A-20D depending on diffusion process [col. 28 line 35-col 30 line 16]), …”
It would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kim ‘242 with the teachings of Shimizu ‘613. Specifically, Shimizu ‘613 suggests doping the second channel region with a p-type dopant. This modification would have been obvious because it would optimize generation of GIDL current and reduce memory failures caused by higher voltages used for an erase operation (Kim ‘242: [0042-43]).

Regarding claim 18, Kim ‘242 teaches “The semiconductor device of claim 16, wherein the second channel region comprises a first p-type semiconductor region (Kim ‘242: SE1B, doped as p-type according to modification in parent claim 16 with Shimizu ‘613) and a second p-type semiconductor (Kim ‘242: SE2, doped as p-type according to modification in parent claim 16 with Shimizu ‘613) region having an impurity concentration different from an impurity concentration of the first p-type semiconductor region (Kim ‘242: SE1B and SE2 have different impurity concentrations, Figs. 2A-2B, [0049]).”

Regarding claim 19, Kim ‘242 teaches “The semiconductor device of claim 18, wherein the first p-type semiconductor region is on an upper surface of the first channel region (Kim ‘242: see fig. 2A-2B), and 
wherein the second p-type semiconductor region is on at least a portion of an upper surface of the channel insulating layer and a side surface of the first p-type semiconductor region (Kim ‘242: see fig. 2A-2B, SE2 is on, but not in direct contact with the surface of the channel insulating layer).
It would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kim ‘242 modified by Shimizu ‘613 and Kim ‘614 with further teachings of Kim ‘242. Specifically, Kim ‘242 suggests multiple subregions  with different dopant impurity levels within the second channel region. This modification would have been obvious because regions with different band gaps may be used to optimize the generation of GIDL current (Kim ‘242: [0051-52]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kim ‘242 in light of Shimizu ‘613 as applied to claim 16 above, and further in view of Kim ‘614.
Regarding claim 17, the combination of Kim ‘242 as modified by Shimizu ‘613 teaches all the limitations introduced in parent claim 16.
The combination of Kim ‘242 as modified by Shimizu ‘613 does not teach “wherein a height level of a lower surface of the second channel region is lower than a height level of a lower surface of a first erase gate electrode that is in an uppermost portion of the gate electrodes.”
However, Kim ‘614 teaches “…
wherein a height level of a lower surface of the second channel region is lower than a height level of a lower surface of a first erase gate electrode that is in an uppermost portion of the gate electrodes (Kim ‘614: source or drain gates may also be used to generate GIDL current [0036, 41-42], see 11C drain select electrodes in region 14C, Fig. 1B).”
It would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kim ‘242 as modified by Shimizu ‘613 applied to parent claim 16 further with the teachings of Kim ‘614. Specifically, Kim ‘614 suggests modifying the memory device such that a height level of a lower surface of the second channel region is lower than a height level of a lower surface of the first erase gate electrode. This modification would have been obvious because it would increase the size of the channel region generating GIDL current for an erase operation (Kim ‘242: GIDL generating region C may extend lower than a third select gate, Fig. 2A-2B [0069]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘242 in view of Kim ‘614.
Regarding claim 20, Kim ‘242 teaches “A semiconductor device (Kim ‘242: [0023]) comprising: 
gate electrodes spaced apart from each other on a substrate and stacked in a first direction perpendicular to an upper surface of the substrate (Kim ‘242: CG and SG stacked parallel with substrate, [see {0100}] Fig. 1, [0037-38]); 
a conductive layer between the substrate and the gate electrodes (Kim ‘242: source line SL may be formed on substrate, see SL in Figs. 3B-3C [0100]); 
(…); and 
a separation region that extends through the gate electrodes and extends in the first direction (Kim ‘242: SI Figs. 3A-3C [0078], 
wherein ones of the channel structures comprise a channel insulating layer (Kim ‘242: CO Fig. 1 and 2A-2B, [0048]), a pad layer on the channel insulating layer (Kim ‘242: DP Fig. 1 and 2A-2B,  [0047]), and a channel layer on a side surface of the channel insulating layer and on at least a portion of a side surface of the pad layer (Kim ‘242: CH, SE1A, SE1B, and SE2 Fig. 1 and 2A-2B, [0049]), 
wherein the conductive layer is in contact with the channel layer of the ones of the channel structures in a direction parallel to the upper surface of the substrate (Kim ‘242: see SL in Figs. 3B-3C [0074, 0100]), 
wherein the channel layer comprises a first channel region (Kim ‘242: SE1A Fig. 2A-2B, [0049]) and a second channel region (Kim ‘242: SE1B and SE2 Fig. 2A-2B, [0049]) overlapping at least a portion of the pad layer in a direction parallel to the upper surface of the substrate (Kim ‘242: see DP on SE2 Figs. 2A-2B), and 
wherein at least a portion of the second channel region overlaps an erase gate electrode that is in an uppermost portion of the gate electrodes in a direction parallel to the upper surface of the substrate (Kim ‘242: see horizontal overlap between DP and SG1 in Figs. 2A-2B [0042]).
Kim ‘242 does not teach “… channel structures extending in the first direction, that extend through the gate electrodes, and extend into at least a portion of the substrate; and …”
However, Kim ‘614 teaches “… channel structures extending in the first direction, that extend through the gate electrodes, and extend into at least a portion of the substrate (Kim ‘614: Fig. 1B shows channel pillar extending through gate electrode stack ST into layer 10, layer 10 may be substrate [0033]); and …”
It would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kim ‘242 with the teachings of Kim ‘614. Specifically, Kim ‘614 suggests modifying the memory device by extending the channel structures through the gate electrodes into the substrate. This modification would have been obvious because it provides a good electrical connection to conduct electricity from the source layer as required for normal operation of a memory device and increases structural integrity of the semiconductor device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLIAN ANNELISE RANDALL whose telephone number is (571)272-3259. The examiner can normally be reached M-F 09:30-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on (571)270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.R./             Examiner, Art Unit 2899                                                                                                                                                                                           
/CHRISTOPHER A JOHNSON/Examiner, Art Unit 2899